Case 2:19-cr-00080-RJS Document 10 Filed 05/06/19 Page 1 of 11

JOHN W. HUBER, United States Attorney (#7226)

CY H. CASTLE, Assistant United States Attorney (#4808)
PETER KUHN, Special Assistant United States Attorney (#3820)
Attorneys for the United States of America

111 South Main Street, Ste. 1800 * Salt Lake City, Utah 84111
Telephone: (801) 325-3285 * Facsimile: (801) 325-3387

 

IN THE UNITED STATES DISTRICT COURT

DISTRICT OF UTAH, CENTRAL DIVISION

 

UNITED STATES OF AMERICA, Case No. 2:19cr80
Plaintiff, NOTICE OF CHAPTER 7 EXPERT
WITNESS
vs.
RALPH DAVID BRINTON, Judge Robert J. Shelby
Defendant.

 

 

Plaintiff United States of America, in compliance with its obligations under Federal Rule
of Criminal Procedure 16(a)(1)(E), to provide notice and a summary of the testimony of expert
witnesses whom the government currently intends to use during its case-in- chief at trial,! Please
be advised of the following witness, her qualifications, and her anticipated testimony:

Peggy Hunt.

A. Qualifications (Fed. R. Evid. 702): Ms. Hunt's qualifications as a trustee in

 

1 With respect to the contemplated testimony of the summary witness, the government is
not representing that she will be called as an expert or that she will be offering expert testimony
as defined by Fed. R. Evid. 702 and 703. Out of an abundance of caution, however, and to
provide defense counsel with advance notice of the scope of her anticipated testimony, the
government is providing the same type of notice and summary with respect to this witness as is

provided for expert witnesses.

 
Case 2:19-cr-00080-RJS Document 10 Filed 05/06/19 Page 2 of 11

bankruptcy are set forth in detail in the resume attached hereto. Ms. Hunt is an attorney who has
worked in the area of bankruptcy since 1989 both as a judicial law clerk and as a lawyer. For the
past 8 years, she has been a Chapter 7 Trustee in the District of Utah. Ms. Hunt's practice has
included representing both creditors and debtors as well as other trustees. Although the
government expects that Ms. Hunt's testimony will primarily be that of a percipient witness (i.e.,
what she, as an attorney involved in bankruptcy law and as a trustee, knows) and a fact witness,
some of her testimony may, arguably, fall within the ambit of Rules 702-703 of the Federal
Rules of Evidence. Accordingly, the government is providing a summary of that testimony.

B. Opinion Testimony (Fed R. Evid. 704): Ms. Hunt is expected to testify, among
other things, as follows:

1. Explain the terms that are frequently used in reference to a bankruptcy filing, such
as a debtor, a creditor, an asset, a liability, an estate, an automatic stay, a trustee and the
discharge of debt.

It is anticipated that Ms. Hunt will explain that the filing of a bankruptcy petition results
in an "automatic stay", and what the implications of that means, i.e., it prevents creditors from
pursuing the debtor for any outstanding debts or foreclosing on the debtor's assets without first
obtaining relief from the bankruptcy court. Ms. Hunt is expected to explain that certain debts are
dischargeable in bankruptcy and that the successful completion of a chapter 7 case by an
individual debtor results in the debtor "discharging" all dischargeable debt. |

2. Explain the various bankruptcy chapters and the differences between the chapters.
She will also identify and explain the bankruptcy documents which a debtor must file in a

chapter 7 case - the Petition, Schedules of Assets and Liabilities (“Schedules”) and Statement of
2

 
Case 2:19-cr-00080-RJS Document 10 Filed 05/06/19 Page 3 of 11

Financial Affairs - and that the debtor must sign each of these documents under penalty of
perjury. Ms. Hunt will discuss the purpose of and importance of the Frist Meeting of Creditors
meeting, Ms. Hunt will explain how a trustee uses the information the debtor provides on each of
these documents and under oath at the meeting of creditors to administer the bankruptcy estate.

Ms. Hunt is also expected to explain the various Schedules the debtor is required to file in
a bankruptcy and what the terminology on those schedules mean. Specifically, Ms. Hunt is
expected to explain what information the debtor is required to provide on Schedule A - Real
Property and Schedule B - Personal Property. Ms. Hunt will explain how she, as a trustee, uses
the information that the debtor provides on these schedules to, determine whether there are any
assets that she can use to liquidate, thereby resulting in a distribution to creditors. She is also
expected to explain Schedules D - F and the difference between secured claims (Schedule D),
unsecured priority claims (Schedule E) and unsecured non-priority claims (Schedule F).

3. | The disclosure obligations of a debtor and the proper duties of a trustee.

It is anticipated that Ms. Hunt will testify how false statements or omissions on a Petition,
Schedule of Assets and Liabilities, Statement of Financial Affairs or other bankruptcy documents
impact the first meeting of creditors and the bankruptcy system as a whole. It is expected that
Ms. Hunt will explain that the quid pro quo of allowing debtors to file for bankruptcy and to get
a fresh start, relieved of their debt, is that debtors must be truthful and provide complete and
accurate information on their bankruptcy filings. Ms. Hunt is expected to explain that failure to
do so undermines the bankruptcy system. The government expects that Ms. Hunt will also
explain that the trustees and the bankruptcy court expect to rely on the accuracy of the

information provided by the debtor because the Petition, Schedules and Statement of Financial

3

 
Case 2:19-cr-O00080-RJS Document 10 Filed 05/06/19 Page 4 of 11

Affairs are signed by the debtor under penalty of perjury and those documents are filed in federal
court, and testimony under oath provided at the first meeting of creditors.

It is anticipated that Ms. Hunt will explain that in order for the bankruptcy system to
function, it must rely on the debtor to be completely truthful about all of his assets and liabilities.
She will explain how she places each debtor under oath at the first meeting of creditors and asks
them to verify the truthfulness of the information contained in the statements and schedules and
provides debtors the opportunity to amend their statements and schedules at the first meeting of
creditors. |

She will explain that the filing of a bankruptcy Petition creates an “estate” and the estate
includes all the debtor’s legal or equitable interests in property at the time the bankruptcy
petition is filed. She will also explain that as the trustee she is responsible for selling property of
the estate and distributing the proceeds to creditors of the debtor. She will additionally explain
that a debtor is not allowed to sell or transfer any property of the estate without bankruptcy court
approval.

Further, Ms. Hunt is expected to testify that a debtor has a duty to disclose all assets that
might possibly be considered "property of the estate." It is anticipated that Ms. Hunt will explain
that the determination of whether an asset is "property of the estate" is made by the trustee and
the court, explain that a debtor must disclose all of his assets, even if the debtor: (1) is uncertain
of the asset's status, or (2) believes that asset will not be considered "property of the estate."

Ms. Hunt is expected to explain the duties of a trustee in a chapter 7 are to collect and sell
all of the property of the estate (subject to certain exemptions established by statute) in the

liquidation process. She will explain how the liquidation process works and what happens if the

4

 
Case 2:19-cr-00080-RJS Document 10 Filed 05/06/19 Page 5 of 11

debtor does not disclose all of his assets on his Schedules and Statement of Financial Affairs.

C. Bases and Reasons in Support of Ms. Hunt's Opinion Testimony (Fed R.
Evid. 703 & 705):

The basis of Ms. Hunt's opinions will be her review of all of the defendant's bankruptcy
documents, including the Petition, supporting Schedules and Statement of Financial Affairs, and
her review of the charges set forth in the Indictment, as well as her extensive experience and
training as a bankruptcy trustee. The reasons for Ms. Hunt's opinion will be her knowledge of
the duties of a trustee and a debtor in a chapter 7 proceeding, her review of the defendant's
bankruptcy Petition and supporting Schedules and Statement of Financial Affairs, premised upon
her extensive experience and training as an active bankruptcy trustee.

Dated this 6th day of May, 2019.

JOHN W. HUBER
United States Attorney

/s/ Cy H. Castle -

 

Cy H. Castle

Assistant United States Attorney

Peter Kuhn

Special Assistant United States Attorney

 
om,
fy

Case 2:19-cr-00080-RJS Document 10 Filed 05/06/19 Page 6 of 11

 

DORSEY"

DORSEY & WHITNEY LLP

 

Peggy Hunt

Partner and Co-Chair, Bankruptcy Practice Group
hunt.peggy@dorsey.com

Salt Lake City

P +1 (801) 933-8947

Overview

PEGGY HUNT HELPS PARTIES NAVIGATE COMPLEX BANKRUPTCY AND RECEIVERSHIP
PROCEEDINGS.

Peggy Hunt has been working in the area of bankruptcy and receivership law for over 25 years. She currently co-chairs DorseyS
Bankruptcy Practice Group and is a Fellow in the American College of Bankruptcy. She serves as a Panel Chapter 7 trustee for the
District of Utah and has represented distressed companies, banks and creditors, equity holders and Chapter 11 and 7 trustees in all
aspects of the workout, restructuring and liquidating process, including in related litigation. Peggy serves as lead counsel to trustees
and equity receivers appointed in some of the largest Ponzi and securities fraud cases in Utah, including Castle Arch Real Estate
Investment Company, LLC, National Note of Utah, LC, and Waterford Funding, LLC. She serves as the court-appointed receiver for Traffic
Monsoon, LLC. ,

Known for a pragmatic approach and a solid understanding of the judicial process gained through judicial clerkships served in trial and
appellate courts, Peggy regularly speaks on topics involving bankruptcy and receivership law. She has been a member of the
Bankruptcy Court Local Rules Committee, and. she is a Contributing Author for the Collier Bankruptcy Practice Guide. A leader, Peggy
currently serves on numerous professional and civic boards. She was appointed by Governor Gary Herbert as a Commissioner on the
Utah Securities Commission. Peggy is also a member of the Utah Bar Foundation Board, the Government Relations Committee of the

Federal Bar Association, and is a Past-President of the Utah Chapter of the Federal Bar Association.

Peggy is passionate about advancing the status of women and girls in Utah. She co-founded the Utah Womers Giving Circle of the
Community Foundation of Utah and is a former President of Women Lawyers of Utah and of the Utah Womers Forum. Peggy currently

sits on the Federal Bar Associatiors Task Force on Diversity.

Peggy is admitted to the Bar in Massachusetts, Utah and the Third, Fifth, Ninth and Tenth Circuits.

 
Case 2:19-cr-O00080-RJS Document 10 Filed 05/06/19 Page 7 of 11

DORSE"

DORSEY & WHITNEY LLP

 

Experience
Representative Cases

Clients appreciate the technical expertise Peggy has developed during her years in private practice and her time clerking for both trial

and appellate court Judges. Among other things, she has served as lead attorney on the following matters:

Representative Cases
¢ SEC. Traffic Monsoon, LLC, and Charles Scoville (D. Utah)
e Inre Castle Arch Real Estate Investment Company, LLC, ef al. (Bankr. D, Utah)
* SEC v. National Note of Utah LC ef al. (D. Utah)
¢ In re Waterford Funding, LLC et al. (Bankr. D. Utah)
¢ In re Copper King Mining Company (Bankr. D, Utah)

Professional & Civic
Professional Achievements
* Commissioner, Utah Securities Commission
¢ Board of Directors, Utah Bar Foundation
« Member, Task Force on Diversity for the Federal Bar Association
° Co-Chair, 2017 Western Regional Conference of the Turnaround Management Association & Education Committee Co-Chair, 2015
and 2016 Western Regional Conferences
e Advisory Board, American Bankruptcy Institute Rocky Mountain Conference (2016 ~ present)
« Member, Board of the Utah Chapter of the Federal Bar Association; President (2014-2015)
« Member, Government Relations Committee of the Federal Bar Association
¢ Member, Tenth Circuit Education Committee, American College of Bankruptcy
¢ Education Committee, 2015 Annual Meeting of the National Association of Women Judges
« Faculty, 201 5 Utah State Bar Litigation Section Trial Academy
¢ Founding Member, Mountain/Desert Network of the International Women's Insolvency & Restructuring Confederation
¢ Member, Risk Management Association
« Member, National Association of Bankruptcy Trustees
* Member, Bankruptcy, Securities and Litigation Sections of the Utah State Bar
« Member, Salt Lake County Bar Association
* Local Rules Committee, United States Bankruptcy Court, District of Utah (2008 - 2015)
« Past-President and Ex Officio Member of the Utah State Bar Commission, Women Lawyers of Utah (2009-2012)
¢ Chair, Delivery of Legal Services Committee of the Utah State Bar (1997-1998)
* Chair, Bankruptcy Section of the Utah State Bar (1995-1996)
¢ Board of Trustees, Utah Bankruptcy Lawyers’ Forum, Inc. (1993-1997)

Community Involvement

¢ President, Utah Museum of Natural History Advisory Board
¢ Past-President, Utah Womer’ Forum (2017)

 
Case 2:19-cr-00080-RJS Document 10 Filed 05/06/19 Page 8 of 11

» DORSEY’

4

‘

DORSEY & WHITNEY LLP

¢ Co-Founder, Womers Giving Circle of the Community Foundation of Utah; Chair (201 41-2016)
¢ Chair, Leadership Committee, And Justice for All (2013-2016)
¢ Past-President, Board of Directors, The Sharing Place, Inc. (2009-2010)

* Selected Professions Fellowships Award Panel, American Association of University of Women (1998-2001)

Accolades
* Fellow, American College of Bankruptcy
« Listed in Best Lawyers in America® for Creditor-Debtor Rights Law, 2008-2019
« Named a Best Lawyers® Lawyer of the Year, Bankruptcy & Creditor Debtor Rights/Insolvency & Reorganization, 2017

« Listed as a Mountain States Super Lawyer, 2016-2018
« Selected as one of Utabs “Legal Elite” in Bankruptcy/Creditor Rights Law and Corporate Law by Utah Business Magazine,

2006-2019
« 1996 Utah State Bar Pro Bono Attorney of the Year

Education & Admissions
University of Pittsburgh School of Law (J.D., 1988), Head Notes and Comments Editor; University of Pittsburgh Law Review, 1987-1988

Washington and Jefferson College (B.A., Economics and Political Science, 1985)

Admissions

« Utah
« Massachusetts

« U.S. Court of Appeals for the Third, Fifth, Ninth, and Tenth Circuits

Clerkships
¢ Supreme Court of Connecticut, Hon. Robert J. Callahan, 1988-1989
¢ United States Bankruptcy Court for the District of Utah, Hon. Glen E. Clark, Chief Judge, 1989-1991
« United States Bankruptcy Appellate Panel of the Tenth Circuit, Hon. Glen E. Clark, Hon. Judith Boulden, and Hon. William T.
Thurman, 1996-2005

Industries & Practices
« Banking & Financial Institutions
« Mining
e Energy & Natural Resources
¢ Appellate -
* Bankruptcy & Financial Restructuring

e Food, Beverage & Agribusiness
News & Resources
Articles
Hot Topics in Bankruptcy, printed in Educational Materials for the Rocky Mountain Conference of the American Bankruptcy Institute

2019

 
Case 2:19-cr-O0080-RJS Document 10 Filed 05/06/19 Page 9 of 11

DORSEY

DORSEY & WHITNEY LLP

 

Fraudulent Conveyance Law, Recent Developments, printed in Educational Materials for the Rocky Mountain Conference of the
American Bankruptcy Institute
2018
Bankruptcy Court Opinion Clarifies California Law on Duties of Directors & Officers Upon Insolvency
May 10, 2016
Contributing Author, Collier Bankruptcy Practice Guide
1997-Present
News & Press Mentions
Twenty Dorsey Attorneys Named to Utah ‘Legal Elite’
March 1, 2019
Dorsey Wins 13th Annual M&A Advisor Turnaround Award
December 21, 2018
- Super Lawyers Recognizes 15 Dorsey Attorneys in Salt Lake City
June 11, 2018
Dorsey Partner Peggy Hunt Appointed to the Federal Bar Association Task Force on Diversity Committee
March 21, 2018
Seventeen Dorsey Attorneys Named to Utah ‘Legal Elite’
February 22, 2018
Dorsey Partner Peggy Hunt Appointed to Utah Securities Commission
November 6, 2017
11 Dorsey Lawyers in Salt Lake City Selected for Inclusion in The Best Lawyers in America 2018 and 2018 Lawyers of the Year
August 15, 2017
Super Lawyers Recognizes 13 Dorsey Attorneys in Salt Lake City
June 15, 2017
Sixteen Dorsey Attorneys Named Utah Legal Elite
January 23, 2017
10 Dorsey Lawyers in Salt Lake City Selected for Inclusion in The Best Lawyers in America 2017 and 2017 Lawyer of the Year
August 15, 2016
SEC Freezes $207 Million ‘Pure Ponzi Scheme’, Courthouse News Service
July 28, 2016
Dorsey Partner Peggy Hunt Named President of Utah Womers Forum
July 7, 2016
Super Lawyers Recognizes 14 Dorsey Attorneys in Salt Lake City
June 13, 2016
Fifteen Dorsey Attorneys Named Utah ‘Legal Elite’
March 30, 2016
Dorsey Partners Peggy Hunt and Monica Clark Named Bankruptcy & Restructuring Group Co-Chairs

 
Case 2:19-cr-00080-RJS Document 10 Filed 05/06/19 Page 10 of 11

DORSEN”

DORSEY & WHITNEY LLP

 

February 15, 2016
10 Dorsey Lawyers in Salt Lake City Selected for Inclusion in “The Best Lawyers in America®" 2016 and "Best Lawyers of the Year"
August 17, 2015
Dorsey Partner Peggy Hunt Elected to Utah Bar Foundation Board of Directors
June 17, 2015
Dorsey Partner Peggy Hunt Recognized by Utah Business Magazine
March 16, 2015
Dorsey Partner Peggy Hunt: A Champion of Education in Law
March 16, 2015
Dorsey Partner Peggy Hunt Inducted as an ACB Fellow
March 6, 2015
Dorsey Partner Peggy Hunt Named President-Elect of Federal Bar Association—Utah Chapter
December 8, 2014
Select Presentations
Recent Presentations
* Panelist, “Managing Time: Productivity, Time Management, and Billing; Women Lawyers of Utah Meeting, Salt Lake City, UT (April
16, 2019)
« Panelist, “Some Like It Hot: Topics and Rules Update? Rocky Mountain Conference of the American Bankruptcy Institute, Salt Lake
City, UT (Jan. 24,2019) .
* Panelist, “Ethics + Civility Rules in Bankruptcy, Bankruptcy Section of the Utah State Bar, Salt Lake City, UT (Dec. 12, 2018)
* Panelist, “When the Court Takes Over: Equity Receivership 101)" FBA Tri-State Seminar, Park City, UT (Sept. 21, 2018).
¢ Panelist, “Fraudulent Transfer Law Update; Rocky Mountain Conference of the American Bankruptcy Institute, Denver, CO (Jan.
27, 2017)
e Panelist, “How to Win Clients and Build Your Book of Business in Bankruptcy/Gender Issues’ Annual Meeting of the Mountain
Desert Network of the International Workout, Insolvency and Restructuring Confederation, Denver, CO (Jan. 26, 2017)
¢ Panelist, “Fiduciary Compliance with State and Federal Laws,’ Western Regional Conference of the Turnaround Management
Association, Carlsbad, CA (July 14, 2016)
* Panelist, “One of the Parties in My Case Filed Bankruptcy! Now What?; Seminar for the Litigation Section of the Utah State Bar, Salt
Lake City, UT (April 21, 2016)
« Panelist, “How Do Law Firms Retain Women and Why Does it Matter’ Utah State Bar Mid-Year Meeting, St. George, UT (March 114,
2016)
e Panelist, “The New Bankruptcy Forms, Questions and Answers’ Utah Bankruptcy Lawyers’ Forum, Salt Lake City, UT (March 4,
2016)
« Panelist, “/nsurance Issues in Bankruptcy; Rocky Mountain Conference. of the American Bankruptcy institute, Denver, CO (Jan. 21,
2016)
* Panelist, “What is a Ponzi: Proving a Ponzi and the Implications of a Ponzi Finding? 2015 Annual Meeting of the Federal Bar

Association, Salt Lake City, UT (Sept. 10, 2015)

 
Case 2:19-cr-00080-RJS Document 10 Filed 05/06/19 Page 11 of 11

  

2» DORSEY’

DORSEY & WHITNEY LEP

* Panelist, “Role of the Financial Advisor / Ponzi Schemes? Annual Bankruptcy and Restructuring Conference, Association of

insolvency and Restructuring Advisors, Denver, CO (June 6, 2014)

 
